ORDER
PER CURIAM.
Douglas Williams appeals the trial court’s denial of his Motion to Set Aside a Decree of Dissolution and incorporated settlement agreement. We find the judgment is sup*138ported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).